United States Department of Labor
Employees’ Compensation Appeals Board
_________________________________________
L.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Oakland, CA, Employer
_________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-0990
Issued: December 4, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On March 30, 2015 appellant filed a timely appeal from a March 19, 2015 nonmerit
decision the Office of Workers’ Compensation Programs (OWCP). As more than 180 days
elapsed from the most recent merit decision of September 4, 2014 to the filing of this appeal,
pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board lacks jurisdiction to review the merits of this claim.
ISSUE
The issue is whether OWCP properly refused to reopen appellant’s case for further
review of the merits under 5 U.S.C. § 8128(a).

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This case has previously been before the Board.2 The facts and history contained in the
prior appeals are incorporated herein by reference.
The relevant facts include that in 1992 appellant, then a 37-year-old mail processing
clerk, filed an occupational disease claim (Form CA-2), which was accepted for bilateral carpal
tunnel syndrome, lateral epicondylitis, right, and calcifying tendinitis of the left shoulder. On
November 25, 2008 OWCP found that her actual earnings as a modified mail processing clerk
fairly and reasonably represented her wage-earning capacity.
Appellant filed claims (Forms CA-7) for wage-loss compensation beginning December 2,
2009 because the employing establishment had withdrawn her limited-duty position on that date
due to the National Reassessment Process (NRP). OWCP denied her claims for wage loss by
decision dated October 29, 2010, finding that she had failed to establish that her formal loss of
wage-earning capacity should be modified. Appellant requested a review of the written record
by the Branch of Hearings and Review.
By decision dated February 17, 2011, the hearing representative affirmed the October 29,
2010 decision denying modification of the wage-earning capacity determination. Appellant
requested reconsideration of that decision and, by decision dated March 12, 2012, OWCP
reviewed the merits of the claim, but denied modification of the prior OWCP decisions.
Appellant appealed to the Board on April 5, 2012 and, by decision dated January 15,
2013,3 the Board set aside the March 12, 2012 OWCP decision and remanded the case for
OWCP to properly develop the evidence under FECA Bulletin 09-05, which had specific
procedures in place when a limited-duty position was withdrawn under the NRP.
By letter dated February 11, 2013, OWCP requested additional information from the
employing establishment related to appellant’s modified-duty position. It requested that the
employing establishment confirm that the position, upon which the wage-earning capacity
decision was based, was a bona fide position.
In a letter dated April 3, 2013, Rachel Munoz, the health and resources manager,
responded that the modified job offer was not makeshift work. She explained that appellant was
offered a position as a modified mail processing clerk based upon the employee’s medical
restrictions consistent with “Employee Labor Management 546.” Ms. Munoz noted that a
grievance was settled and appellant was awarded a bid as a general clerk and continued to work
2

By decision dated April 26, 2002, the Board affirmed the termination of appellant’s wage-loss compensation
and medical benefits effective January 4, 2000 but remanded the case to OWCP for payment of wage-loss
compensation for intermittent dates of medical examinations. Docket No. 00-1097 (issued April 26, 2002); petition
for recon. denied October 17, 2002. By decision dated February 2, 2005, the Board affirmed the denial of
appellant’s claims for shoulder and neck conditions causally related to her accepted employment injuries, affirmed
the denial of intermittent wage-loss compensation for the period August 25 to October 10, 2003, and affirmed the
denial of a merit review under 5 U.S.C. § 8128(a). Docket No. 04-1195 (issued February 2, 2005).
3

Docket No. 12-1001 (issued January 15, 2013).

2

in that capacity. She noted that appellant was required to pass a typing test and was awarded the
position because of her specialized skill.
In an April 11, 2013 decision, after further developing the evidence pursuant to the
Board’s remand, OWCP denied modification of its November 25, 2008 wage-earning capacity
decision. It found that the original wage-earning capacity decision had been based on an actual,
bona fide position, that it had been based on appellant’s medical restrictions at the time, that
there was no material change in the nature or extent of the work-related conditions, and that she
continued to be capable of performing the duties of that limited-duty position.
On April 22 and June 23, 2013 appellant again requested reconsideration. She argued
that her wage-earning capacity position was makeshift. Appellant claimed that she was offered
duties within her medical restrictions, but they were not for an actual position. She requested
compensation from December 2, 2009, the date she was sent home. In addition, appellant
submitted medical reports from Dr. Michael E. Hebrard, a Board-certified physiatrist, dated
July 11 and August 13, 2013. Dr. Hebrard found no evidence of peripheral neuropathy or that
she should remain at the modified sedentary position.
By decision dated September 17, 2013, OWCP found the evidence of record insufficient
to modify its April 11, 2013 decision. It noted that the employing establishment had verified that
the position was not makeshift and there was no evidence that she could no longer perform the
light duties set out in the wage-earning capacity determination.
On February 23 and 25, 2014 appellant requested reconsideration and submitted
additional arguments.
In a letter dated March 19, 2014, OWCP requested that the employing establishment
provide additional information to clarify the details of the modified position of a mail processing
clerk. In response, the employing establishment provided another copy of its April 3, 2013 letter
and penciled in the date “May 15, 2014.”
By decision dated May 28, 2014, OWCP denied modification of its prior decision. It
reviewed the evidence and found it failed to establish that the wage-earning capacity decision
should be modified.
On June 1 and August 25, 2014 appellant again requested reconsideration. She reiterated
that her wage-earning capacity decision was based upon a temporary makeshift position which
terminated one year and six months after it was offered and she claimed that, as the work she had
been doing was not necessary, it was not an actual position. Appellant further argued that
OWCP had failed to review her evidence or her grievance.
On August 11, 2014 OWCP received a July 30, 2014 supplemental report from
Dr. Hebrard. Dr. Hebrard opined that appellant’s claims for wage loss were work related. He
explained that her conditions developed from repetitive grasping, fingering, and pinching,
flexion and extension of the hand and wrist, pressuring the median nerve in the carpal tunnel and
over time, she developed paresthesias, weakness, and pain. Dr. Hebrard opined that appellant
had weakness, stiffness, inflammation of the hands, and increased paresthesias. He noted that
there was a subjective increase in pain which impeded her activities of daily living and her work
3

performance which required grasping, fingering, and pinching, pushing, pulling, reaching, and
lifting. Dr. Hebrard found that the activities and processes caused an aggravation of an
underlying, preexisting condition. He explained that it was his opinion “with a reasonable
degree of medical certainty that there is a causal relationship between [appellant’s] occupational
exposure (date of injury of May 23, 1987) and her ongoing chronic condition.” Dr. Hebrard
opined that appellant had permanent disability and impairment and, in light of the progression of
pathology, might need wrist surgery.
By decision dated September 4, 2014, OWCP denied modification of its prior decision.
It found that the new evidence did not show a material change to the nature and extent of the
original work-related conditions.
On September 19, 2014 appellant again requested reconsideration. She argued that the
original decision and rating were in error, she was retrained and or vocationally rehabilitated, and
her medical condition changed from the original accepted condition. Appellant explained that
she originally had several claims that were doubled and her claim was accepted for muscle
spasm of the right trapezius area, right trapezius strain, and right tendinitis. She argued that
Ms. Munoz provided only a statement and no proof of a bid posting that the modified assignment
was an actual position. Appellant also argued that limited-duty assignments were provided to
employees during the recovery process when the effects of the injury were considered temporary.
She argued that her assignment was temporary and ended on December 1, 2009. Additionally,
appellant indicated that she filed a grievance and it was found that the job was ended because it
was unnecessary and the tasks were assigned to other employees with bidded positions. She
argued that she sustained a material physical change in the nature and extent of her work-related
conditions. Appellant explained that she now had subluxation of the shoulder, bicipital
tenosynovitis, rotator cuff syndrome, bilaterally, and bursitis. She argued that OWCP failed to
include her accepted conditions when her files were doubled. Appellant argued that she began
the rehabilitation process in April 2007 and was able to return to the employing establishment in
the capacity of a general clerk.
Appellant provided copies of previously submitted evidence and a claim for
compensation. Also submitted was a July 16, 2014 report from Dr. Hebrard. Dr. Hebrard noted
seeing appellant for bilateral shoulder pain, worse on the right. He noted findings and diagnosed
shoulder subluxation, bicipital tendinitis, and rotator cuff syndrome, bursitis. Dr. Hebrard
opined that there was a causal relationship between a September 5, 1985 work event and
appellant’s current condition.4
In a decision dated March 19, 2015, OWCP denied appellant’s request for
reconsideration finding that the evidence submitted was insufficient to warrant a merit review of
its prior decision. It found that the evidence was cumulative and repetitive and thus substantially
similar to evidence or documentation already contained in the case file and previously
considered.

4

Dr. Hebrard referenced claim number xxxxxx120. This claim is not before the Board on the present appeal.

4

LEGAL PRECEDENT
As a general rule, if a formal loss of wage-earning capacity decision has been issued, the
rating should be left in place unless the claimant requests resumption of compensation for total
wage loss. In that instance, the claims examiner should evaluate the request according to the
customary criteria for modifying a formal loss of wage-earning capacity.5 Nonetheless, in cases
where arguments submitted have previously been addressed by OWCP and in which a claimant
submits no new or relevant evidence, OWCP may address the request under the provisions found
in section 8128 of FECA and deny merit review.6
The OWCP procedure manual provides that when appellant files a request for
reconsideration after a wage-earning capacity is in place, OWCP should carefully review the
request to determine whether it is actually a request for reconsideration of a prior decision, rather
than a request for modification of the wage-earning capacity.7
Under section 8128(a) of FECA,8 OWCP may reopen a case for review on the merits in
accordance with the guidelines set forth in section 10.606(b)(3) of the implementing federal
regulations, which provide that a claimant may obtain review of the merits if the written
application for reconsideration, including all supporting documents, sets forth arguments and
contains evidence that:
“(1) Shows that [OWCP] erroneously applied or interpreted a specific point of
law; or
“(2) Advances a relevant legal argument not previously considered by OWCP; or
“(3) Constitutes relevant and pertinent new evidence not previously considered by
[OWCP].”9
Section 10.608(b) provides that any application for review of the merits of the claim
which does not meet at least one of the requirements listed in section 10.606(b) will be denied by
OWCP without review of the merits of the claim.10

5

Katherine T. Kreger, 55 ECAB 633 (2004).

6

A.P., Docket No. 14-851 (issued September 2, 2014).
November 5, 2014).
7

See also G.A., Docket No. 14-1505 (issued

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Case/Disability Management, Chapter 2.1501(4)(a)
(June 2013).
8

Supra note 1 at § 8128(a).

9

20 C.F.R. § 10.606(b).

10

Id. at § 10.608(b).

5

ANALYSIS
The only decision before the Board in this appeal is the decision of OWCP dated
March 19, 2015 denying appellant’s request for reconsideration, finding that the evidence of
record was insufficient to warrant a merit review. The Board finds that OWCP properly handled
this case as a request for reconsideration rather than a request for modification of the wageearning capacity determination.
On November 25, 2008 OWCP found that appellant’s actual earnings fairly and
reasonably represented her wage-earning capacity. In merit decisions dated April 11 and
September 17, 2013 and May 28 and September 4, 2014, it denied her requests for modification
of the wage-earning capacity decision. Appellant again requested reconsideration on
September 19, 2014.
Appellant disagreed with OWCP’s September 4, 2014 denial of her request for
reconsideration and timely requested reconsideration on September 19, 2014. In this request for
reconsideration, she repeated her previous arguments that the original decision and rating were in
error, she was retrained and or vocationally rehabilitated, and her medical condition changed
from the original accepted condition. Appellant argued that Ms. Munoz provided only a
statement and no proof of a bid posting that the modified assignment was an actual position.
Appellant also argued that limited-duty assignments were provided to employees during
the recovery process when the effects of the injury were considered temporary. She believed that
her assignment was temporary because it ended on December 1, 2009. Additionally, appellant
indicated that she filed a grievance and it was found that the job was ended because it was
unnecessary and the tasks were assigned to other employees with bid positions. She argued that
she sustained a material physical change in the nature and extent of her work-related conditions.
Appellant explained that she now had subluxation of the shoulder, bicipital tenosynovitis, rotator
cuff syndrome, bilaterally, and bursitis. She argued that OWCP failed to include her accepted
conditions when doubling her claims. Appellant also argued that she started the rehabilitation
process in April 2007 and was able to return to the employing establishment in the capacity of a
general clerk.
The Board finds that OWCP had previously considered all of these or similar arguments
when it had previously denied appellant’s requests for modification of her wage-earning capacity
determination in the prior decisions. Appellant did not present any relevant or pertinent new
evidence or arguments which had not been previously considered. The Board has held that
evidence or argument which repeats or duplicates the existing case record does not constitute a
basis for reopening a case.11
Appellant also presented no new relevant evidence with her request for reconsideration to
support her arguments regarding the suitability of the position utilized by OWCP when it issued
its November 25, 2008 wage-earning capacity decision. She provided a July 16, 2014 report
from Dr. Hebrard which pertained to a separate claim. Dr. Hebrard did not otherwise address
11

Eugene F. Butler, 36 ECAB 393, 398 (1984); see also A.K., Docket No. 15-451 (issued April 13, 2015).

6

whether appellant had a material change in the nature and extent of her work-related
conditions.12
Appellant therefore did not show that OWCP erroneously applied or interpreted a specific
point of law, advance a relevant legal argument not previously considered by OWCP, or submit
new and relevant evidence not previously considered. As she did not meet any of the necessary
regulatory requirements, OWCP properly denied a merit review.
CONCLUSION
The Board finds that OWCP properly refused to reopen appellant’s case for further
review of the merits of his claim under 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the March 19, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 4, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

12

See Betty A. Butler, 56 ECAB 545 (2005) (evidence that does not address the particular issue involved does not
constitute a basis for reopening a claim).

7

